20-1970
     Wei v. Garland
                                                                            BIA
                                                                       Wright, IJ
                                                                    A205 809 340
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of September, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            PIERRE N. LEVAL,
 9            JOSEPH F. BIANCO,
10            ALISON J. NATHAN,
11                 Circuit Judges.
12   _____________________________________
13
14   YANG CAI WEI,
15            Petitioner,
16
17                    v.                                  20-1970
18                                                        NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Gary J. Yerman, New York, NY.
25
26   FOR RESPONDENT:                  Brian Boynton, Acting Assistant
27                                    Attorney General; Brianne Whelan
28                                    Cohen, Senior Litigation Counsel;
1                                  Todd J. Cochran, Trial Attorney,
2                                  Office of Immigration Litigation,
3                                  United States Department of
4                                  Justice, Washington, DC.

5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Yang Cai Wei, a native and citizen of the

10   People’s Republic of China, seeks review of a May 28, 2020,

11   decision of the BIA affirming a May 23, 2018, decision of an

12   Immigration Judge (“IJ”) denying his application for asylum,

13   withholding   of   removal,   and       relief   under   the   Convention

14   Against Torture (“CAT”).      In re Yang Cai Wei, No. A 205 809

15   340 (B.I.A. May 28, 2020), aff’g No. A 205 809 340 (Immig. Ct.

16   N.Y. City May 23, 2018).      We assume the parties’ familiarity

17   with the underlying facts and procedural history.

18       We have reviewed the IJ’s decision as supplemented by

19   the BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d

20   Cir. 2005) (“Where the BIA adopts the decision of the IJ and

21   merely supplements the IJ’s decision, . . . we review the

22   decision of the IJ as supplemented by the BIA.”).                    The

23   applicable standards of review are well established.               See 8

                                         2
 1   U.S.C. § 1252(b)(4)(B) (“the administrative findings of fact

 2   are conclusive unless any reasonable adjudicator would be

 3   compelled to conclude to the contrary”); Wei Sun v. Sessions,

 4   883 F.3d 23, 27 (2d Cir. 2018) (reviewing factual findings

 5   for substantial evidence and questions of law de novo).

 6       An   applicant   bears    the    burden   of   proof    to   show

 7   eligibility for asylum.      8 U.S.C. § 1158(b)(1)(B)(i).        “The

 8   testimony of the applicant may be sufficient to sustain the

 9   applicant’s burden without corroboration, but only if the

10   applicant satisfies the trier of fact that the applicant’s

11   testimony is credible, is persuasive, and refers to specific

12   facts sufficient to demonstrate that the applicant is a

13   refugee . . . . Where the trier of fact determines that the

14   applicant should provide evidence that corroborates otherwise

15   credible testimony, such evidence must be provided unless the

16   applicant does not have the evidence and cannot reasonably

17   obtain the evidence.”     Id. § 1158(b)(1)(B)(ii).         A lack of

18   corroboration can be an independent basis for the denial of

19   relief if the agency identifies reasonably available evidence

20   that should have been presented.       See Wei Sun, 883 F.3d at

21   28–31.   Before denying a claim solely for failure to provide


                                      3
 1   corroborating evidence, the IJ must, either in his decision

 2   or otherwise in the record, “(1) point to specific pieces of

 3   missing evidence and show that it was reasonably available,

 4   (2) give the applicant an opportunity to explain the omission,

 5   and (3) assess any explanation given.”            Id. at 31.     “No court

 6   shall reverse a determination made by a trier of fact with

 7   respect to the availability of corroborating evidence . . .

 8   unless the court finds . . . that a reasonable trier of fact

 9   is compelled to conclude that such corroborating evidence is

10   unavailable.”      8 U.S.C. §      1252(b)(4).

11        First, Wei argues that the IJ failed to notify him that

12   his corroborating documents were insufficient, but he failed

13   to exhaust this argument on appeal to the BIA.            See Lin Zhong

14   v. U.S. Dep’t of Justice, 480 F.3d 104, 123 (2d Cir. 2007)

15   (“Judicially-imposed doctrines of issue exhaustion . . . will

16   usually mean that issues not raised to the [Board] will not

17   be   examined    by   the    reviewing court.”      (internal    citation

18   omitted)).      Even assuming exhaustion, the IJ did not err in

19   finding that Wei failed to meet his burden of proof.              Advance

20   notice   of     the   need   for    specific     corroboration    and   an

21   opportunity to gather the evidence are not required, “because


                                          4
1    the    alien   bears   the   ultimate burden of     introducing   such

2    evidence without prompting from the IJ.”            Wei Sun, 883 F.3d

3    at 31 (quotation marks omitted)).

 4          The IJ followed the procedure for denying a claim based

 5   on lack of corroboration.           First, the IJ identified the

 6   missing evidence, namely proof that Wei passed out fliers for

 7   his church and documentation of his proselytizing via WeChat.

 8   Second, the IJ asked Wei if he had “any proof that [he]

 9   pass[ed] out fliers” or “posted on WeChat.”                Wei did not

10   demonstrate that evidence that he passed out fliers was

11   unavailable because he failed to provide photographs that he

12   said he had, and he did not allege that his church or fellow

13   church member who confirmed church attendance could not have

14   confirmed his other activities.          As for the WeChat messages,

15   Wei claimed he had the messages on his phone in Chinese, and

16   he did not allege that he was unable to print them and have

17   them    translated.      Because    this   evidence   of   his   public

18   religious activities and proselytizing was available, the IJ

19   did not err in concluding that Wei failed to meet his burden

20   of    proof.    Id.;   see   also   8   U.S.C.   § 1252(b)(4).    This

21   evidence was material to Wei’s allegation that the Chinese


                                         5
1    government was aware of would become aware of his practice of

2    Christianity.   See Hongsheng Leng v. Mukasey, 528 F.3d 135,

3    143 (2d Cir. 2008) (holding that applicant whose claim is

4    based on activities undertaken in the United States must

5    demonstrate “a reasonable possibility” that “authorities in

6    his country of nationality are either aware of his activities

 7   or likely to become aware of his activities.” (quotation

 8   marks omitted)).

 9       Second, Wei argues that the evidence he provided was

10   sufficient to corroborate his testimony. The agency was not

11   required to credit letters from Wei’s family members and

12   fellow church members in the United States because the letters

13   were written by interested parties or parties not available

14   for cross-examination.     See Y.C. v. Holder, 741 F.3d 324, 334

15   (2d Cir. 2013) (holding that weight of documentary evidence

16   is within agency’s discretion and deferring to the agency’s

17   decision   to      give   limited   weight   to   letter   from

18   applicant’s spouse).      Wei presented photographs of himself

19   at church events, but nothing in the photographs identified

20   Wei or others as Christians, nor did the photographs depict

21   proselytizing or confirm that Wei proselytized on WeChat.


                                     6
1    Id. at 332 (“We defer to the agency’s evaluation of the weight

2    to be afforded an applicant’s documentary evidence.”).

3          Because the IJ identified reasonably available evidence

4    that Wei should have presented to confirm material aspects of

5    his   claim—specifically       his       public    expression      of   his

6    Christianity and his proselytizing to individuals in China—

7    the agency did not err in concluding that Wei failed to meet

 8   his burden.    See 8 U.S.C. § 1158(b)(1)(B)(ii).              Because Wei

 9   failed    to   meet     his    burden       of     proof     for   asylum,

10   he “necessarily”      failed   to    meet    the    higher    burden    for

11   withholding of removal and CAT relief.             Lecaj v. Holder, 616

12   F.3d 111, 119–20 (2d Cir. 2010).

13         For the foregoing reasons, the petition for review is

14   DENIED.   All pending motions and applications are DENIED and

15   stays VACATED.

16                                   FOR THE COURT:
17                                   Catherine O’Hagan Wolfe,
18                                   Clerk of Court




                                          7